Citation Nr: 1311716	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-49 021	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Whether an October 24, 2007, rating decision was clearly and unmistakably erroneous in assigning a 60 percent evaluation for service-connected asthma.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the VA RO in Newington, Connecticut, which found clear and unmistakable error in the evaluation of asthma and decreased the evaluation to 30 percent, effective July 1, 2010.

The Board notes that the Veteran requested a hearing on his December 2010 VA Form 9 Appeal.  However, the Veteran withdrew this request on June 21, 2011.


FINDING OF FACT

On June 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


